—Appeal from a judgment of Supreme Court, Erie County (Dillon, J.), entered January 10, 2002, upon a jury verdict rendered in favor of defendants United Materials, L.L.C. and James Pierce.
It is hereby ordered that the judgment so appealed from be and the same hereby is affirmed without costs.
Same memorandum as in Stalikas v United Materials (306 AD2d 810 [2003] [decided herewith]).
All concur except Wisner, J.P., and Gorski, J., who dissent and vote to reverse in accordance with the same dissenting memorandum as in Stalikas v United Materials (306 AD2d 810 [2003] [decided herewith]). Present — Wisner, J.P., Scudder, Kehoe, Gorski and Lawton, JJ.